NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



MICHAEL HANSEN,                                )
                                               )
             Appellant,                        )
                                               )
v.                                             )      Case No. 2D17-1252
                                               )
WELLS FARGO BANK, N.A.,                        )
                                               )
             Appellee.                         )
                                               )

Opinion filed June 29, 2018.

Appeal from the Circuit Court for
Hillsborough County; Perry A. Little, Judge.

Michael Hansen, pro se.

Michele L. Stocker of Greenberg Traurig,
P.A, Ft. Lauderdale; Kimberly S. Mello,
and Danielle M. Diaz of Greenberg Traurig,
P.A., Tampa; Jacqueline F. Kuyk, and
Michael A. Cohn of Awerbach Cohn,
Clearwater, For Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., KELLY, and MORRIS, JJ., Concur.